Detailed action
Summary
1. The office action is in response to application filed on 6/1/2021.
2. Claims 1-36 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-36 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a phase detector circuit configured to generate said drive signal in response to a phase difference between a first clock signal and a second clock signal; a first oscillator circuit configured to generate said first clock signal having a frequency that is determined as a function of said first feedback signal; and 15 a first controlled delay line connected between said first oscillator and a first input of said phase detector, said first controlled delay line configured to apply a delay to said first clock signal in response to a combination of said first feedback signal, said second feedback signal and a compensation signal indicative of a requested mode of operation for said electronic converter.”

Dependent claims 2-19 are allowable by virtue of their dependency.

Regarding claim 20. The prior art fails to teach “…a second operational transconductance amplifier configured to generate a second current indicative of the difference between said reference voltage and said second feedback signal; a current generator configured to generate a compensation current as a function 5 of said control signal; a phase detector providing said PWM signal at an output; one or more first current-controlled delay lines connected between said first oscillator and a first input of said phase detector; and one or more second current-controlled delay lines connected between said second oscillator and a second input of said phase detector; wherein a delay of the first clock signal provided by said one or more first current-controlled delay lines and a delay of the second clock signal provided by said one or more second current-controlled delay lines is controlled by said first current, said second current and said compensation current; and 15 wherein said phase detector generates said PWM signal as a function of a phase difference between the delayed first and second clock signals.”

Dependent claims 21-36 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040066239 Mariani et al. disclose frequency/signal converter and switching regulator having such a converter.
US 20180191356 Kesarwani disclose control circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838